[Cite as Summers v. Lancia Nursing Homes, Inc., 2016-Ohio-7935.]
                           STATE OF OHIO, BELMONT COUNTY

                                IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT


KAREN J. SUMMERS, AS                            )        CASE NO. 15 BE 0063
ADMINISTRATRIX, OF THE                          )
ESTATE OF ARLA JOHNSON                          )
                                                )
        PLAINTIFF-APPELLANT,                    )
                                                )
VS.                                             )        OPINION
                                                )
LANCIA NURSING HOMES, INC,                      )
d/b/a BELMONT MANOR NURSING                     )
HOME, et al.                                    )
                                                )
        DEFENDANTS-APPELLEES.                   )

CHARACTER OF PROCEEDINGS:                                Civil Appeal from the Court of Common
                                                         Pleas of Belmont County, Ohio
                                                         Case No. 12-CV-0072

JUDGMENT:                                                Reverse and Remand.




JUDGES:

Hon. Carol Ann Robb
Hon. Cheryl L. Waite
Hon. Mary DeGenaro



                                                         Dated: November 25, 2016
[Cite as Summers v. Lancia Nursing Homes, Inc., 2016-Ohio-7935.]
APPEARANCES:

For Plaintiff-Appellant:                                 Atty. Scott Blass
                                                         Atty. James Stoneking
                                                         Atty. Geoffrey Brown
                                                         Atty. Tyler Smith
                                                         Bordas & Bordas
                                                         1357 National Road
                                                         Wheeling, WV 26003

For Defendants-Appellees:                                Atty.Marvin Galvin
                                                         Reminger Co., L.P.A
                                                         101 Prospect Avenue West
                                                         Suite 1400
                                                         Cleveland, Ohio 44115

                                                         Atty. Thomas Prislipsky
                                                         Reminger Co., L.P.A
                                                         11 Federal Plaza, Suite 1200
                                                         Youngstown, Ohio 44503

                                                         Atty. James Reuss
                                                         Atty Karen Cadieux
                                                         Carpenter Lipps & Leland LLP
                                                         290 Plaza, Suite 1300
                                                         280 High Street
                                                         Columbus, Ohio 43215

                                                         Atty. Patrick Casey
                                                         Atty. D. Kevin Coleman
                                                         Casey & Chapman, PLLC
                                                         1140 Chapline Street
                                                         Wheeling. WV 26003
[Cite as Summers v. Lancia Nursing Homes, Inc., 2016-Ohio-7935.]

ROBB, J.


        {¶1}    Plaintiff-Appellant Karen J. Summers, Administratix of the Estate of Arla
Johnson, appeals the decision of Belmont County Common Pleas Court denying her
Civ.R. 60(B) motion to vacate the trial court’s ruling on her Civ.R. 59 new trial motion.
The issue in this case is whether the trial court abused its discretion in denying the
motion to vacate.       For the reasons expressed below, the trial court’s decision is
reversed and the matter is remanded for an evidentiary hearing on Appellant’s Civ.R.
60(B) motion.
                                        Statement of the Case
        {¶2}    On February 8, 2012, Appellant filed a medical malpractice and
wrongful death complaint against Defendants-Appellees Lancia Nursing Homes Inc.
d/b/a Belmont Manor Inc. (Appellee Belmont Manor), Dr. Carmel C. Shaw-Nieves,
and Dr. Divakar Sydney Bangera.                Decedent Arla Johnson was a resident of
Appellee Belmont Manor and Drs. Shaw-Nieves and Bangera were her doctors.
Those doctors prescribed to her atypical antipsychotic medication during her
residency at Appellee Belmont Manor and from April 26, 2011 to April 30, 2011 she
fell three times. This resulted in multiple injuries and she died on May 4, 2011.
        {¶3}    The case proceeded through discovery. Trial occurred in April 2015.
For purposes of this appeal, the relevant events that occurred during trial are trifold.
First, Appellees maintained their interests were not aligned and each were granted
three peremptory challenges during voir dire. Second, Appellant’s expert witness
was not permitted to offer live testimony at trial because at the time of trial he was
retired and no longer devoted half of his time to clinical practice or instruction
pursuant to Evid.R. 601(D). The court did, however, permit the expert’s deposition
testimony to be read into the record. Third, files from the state’s long-term care
ombudsman were deemed privileged in their entirety prior to the start of trial and
Appellant was not permitted access. However, according to Appellant, Appellees
used the privileged information by producing three witnesses who testified to facts
that were contained only in the reports that were withheld from Appellant.
                                                                                      -2-

       {¶4}   Following all evidence, the jury returned a defense verdict. 4/28/15 J.E.
The judgment was entered on May 28, 2015.
       {¶5}   Appellant did not file a notice of appeal from the jury verdict. Rather,
Appellant filed a timely Civ.R. 59 motion for new trial. 6/23/15 Motion. Pursuant to
App.R. 4(B)(2), the filing of the motion for new trial extended the time to file a notice
of appeal. App.R. 4(B)(2). The time for filing a notice of appeal from the jury verdict
and the ruling on the new trial motion began to run when the trial court entered the
judgment on the motion for new trial. Id.
       {¶6}   The basis for the new trial motion was the exclusion of live testimony
from the expert, the number of peremptory challenges Appellees were permitted, and
the trial court’s determination that privilege was not waived when Appellees’
witnesses testified to facts that were only found in a report that was earlier deemed to
be privileged and not accessible to Appellant. 6/23/15 Motion. Appellees each filed
their own motion in opposition to the Civ.R. 59 motion.            7/6/15 Appellee Dr.
Bangera’s Motion in Opposition; 7/7/15 Appellee Dr. Shaw-Nieves’ Motion in
Opposition; Appellee Lancia Nursing Homes, Inc., 7/9/15 Appellee Belmont Manor’s
Motion in Opposition. Appellant filed a combined reply to the motions in opposition.
7/14/15 Reply. Neither Appellant’s Civ.R. 59 motion, nor her response to opposition
motions asked for a hearing on the new trial motion. 6/23/15 Motion; 7/14/15 Reply.
       {¶7}   The trial court denied the motion on July 21, 2015.         The judgment
indicated the clerk of courts was to serve copies on all parties or their attorneys. That
direction was initialed. The docket indicated on that same date, the clerk served
copies by regular mail to James Reuss, Kevin Coleman, Thomas Prislipsky, and
Scott Blass, the attorneys for Appellees and Appellant.
       {¶8}   On August 27, 2015, Appellant filed a motion to vacate based on Civ.R.
60(B), Civ.R 58, and the court’s inherent authority to vacate judgments.          In the
motion, Appellant claimed counsel did not receive the denial of the motion for a new
trial. Attached to the motion were affidavits from Attorney Geoffrey Brown and
Attorney Scott Blass. Both attorneys worked for Bordas & Bordas, PLLC, a law firm
representing Appellant. Attorney Brown avowed that on August 24, 2015 he did an
                                                                                          -3-

audit of his open files, and asked Attorneys Stoneking, Smith, and Blass if it would be
advisable to request a hearing on the motion for new trial. Brown Affidavit paragraph
7. Attorney Stoneking checked the online docket and discovered the July 21, 2015
order denying the motion for new trial and the clerk’s notation that Attorney Blass was
served by regular mail. Brown Affidavit paragraph 8. As a result, Attorney Brown
talked to Attorney Blass, interviewed his administrative staff, examined the firm’s
computer files, and examined the firm’s hard copy file to determine if the order was
received. Brown Affidavit paragraph 10. Based on his investigation, he determined
the firm did not receive the order; Attorney Blass did not receive it, no copy of the
order was scanned into the firm’s computer system, and there was no hard copy in
the file. Brown Affidavit paragraph 11. Attorney Blass avowed he did not receive a
copy of the order through mail and was unaware of its existence until August 24,
2015. Blass affidavit paragraph 5.
       {¶9}   Appellee Belmont Manor filed a motion in opposition to the motion to
vacate. 9/2/15 Appellee Belmont Manor Motion.            Appellees Dr. Bangera and Dr.
Shaw-Nieves filed separate motions to join in Appellee Belmont Manor’s motion in
opposition to relief from judgment. 9/3/15 Appellee Dr. Bangera Joinder Motion;
9/10/15 Appellee Dr. Shaw-Nieves Joinder Motion.
       {¶10} The trial court denied the motion to vacate.           9/2/15 J.E.    Appellant
timely appealed that order.
                                     Assignment of Error
       “The trial court erred in denying the plaintiff’s motion for relief from judgment
under Civ.R. 60(B).”
       {¶11} In the trial court proceedings, Appellant sought to vacate the trial court’s
ruling on the Civ.R. 59 motion on the basis of Civ.R. 60(B), Civ.R. 58, and the trial
court’s inherent authority. On appeal, Appellant solely focuses on Civ.R. 60(B).
       {¶12} The Supreme Court of Ohio held that in order to prevail on a Civ.R.
60(B) motion, the movant must demonstrate: (1) the party has a meritorious defense
or claim to present if relief is granted; (2) the party is entitled to relief under one of the
grounds stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a
                                                                                        -4-

reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or (3), not
more than one year after the judgment, order or proceeding was entered or taken.
GTE Automatic Electric Inc. v. ARC Industries, Inc., 47 Ohio St. 2d 146, 351 N.E.2d
113 (1976), paragraph two of the syllabus. A movant must establish all three of
these requirements to obtain relief from judgment. State ex rel. Richard v. Seidner,
76 Ohio St. 3d 149, 151, 666 N.E.2d 1134 (1996).
       {¶13} A motion for relief from judgment under Civ.R. 60(B) lies in the trial
court's sound discretion. Griffey v. Rajan, 33 Ohio St. 3d 75, 514 N.E.2d 1122 (1987).
To constitute an abuse of discretion the trial court's decision must be unreasonable,
arbitrary or unconscionable, and not merely an error of law or judgment. Blakemore
v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).
       {¶14} The resolution of a Civ.R. 60(B) motion requires consideration of two
competing principles: the principles of finality and perfection. Knapp v. Knapp, 24
Ohio St. 3d 141, 144, 493 N.E.2d 1353 (1986). Finality requires each lawsuit end at
some point, thus producing certainty and public confidence in the judicial system's
ability to resolve disputes. Id. at 144-145. Perfection requires that every case be
litigated until a perfect result is achieved. Id. at 145. The Ohio Supreme Court has
stated the purpose of Civ.R. 60 is to afford “relief in the interest of justice.” Blasco v.
Mislik, 69 Ohio St. 2d 684, 687-688, 433 N.E.2d 612 (1982). Any doubt should be
resolved in favor of the motion to vacate so that cases may be decided on the merits.
GTE Automatic Electric at 151.
       {¶15} The case before us is not a typical Civ.R. 60(B) case. This is not a
case where a party failed to answer, appear, or file a timely response. This is not a
case where the case was decided on a procedural aspect, rather than on the merits.
This is not a case where a party did not get their day in court. This case proceeded
to a full trial that lasted roughly five days. The jury returned a defense verdict. A
timely motion for new trial was filed. Appellees timely responded and Appellant filed
a reply. The trial court denied the motion for new trial after considering those filings.
Counsel for Appellant claims he did not receive the mailed copy of the judgment
denying the motion for new trial. Counsel assets when he did finally become aware
                                                                                      -5-

of the judgment his 30 day time limit to appeal the jury verdict and motion for new trial
ruling had expired. In the motion to vacate, Appellant acknowledged the motion to
vacate was not made so the trial court could reconsider its ruling, but rather to enable
Appellant to perfect an appeal:

       Specifically, the plaintiffs request an Order finding that the requirements
       of Civ.R. 58(B) were not complied with, and that they were not served
       with a copy of the July 21 Order. Furthermore, the plaintiffs ask the
       court to vacate the July 21 Order and prepare a new Order, which can
       then be entered and served pursuant to Civ.R. 58(B). In this way, the
       plaintiffs’ appeal rights will be fully protected.

8/27/15 Motion to vacate.
       {¶16} Appellees assert below and on appeal that there was compliance with
Civ.R. 58, and as such, “[t]he failure of the clerk to serve notice does not affect the
validity of the judgment or the running of the time for appeal except as provided in
App. R. 4(A).” Civ.R. 58(B). It appears Appellees are of the position that relief under
Civ.R. 60(B) is not applicable in this instance.
       {¶17} Ohio Appellate Rule 4(A) states an appeal from a final order must be
filed within 30 days of the entry. App.R. 4(A)(1). Subsection (3) indicates that in a
civil case, “if the clerk has not completed service of the order within the three-day
period prescribed in Civ.R. 58(B), the 30-day periods referenced in App.R. 4(A)(1)
and 4(A)(2) begin to run on the date when the clerk actually completes service.”
App.R. 4(A)(3). Civ.R. 58(B) provides within three day of entering the judgment, the
clerk must serve the parties in a manner prescribed by Civ.R. 5(B) and note the
service on the docket. Civ.R. 58(B). The final sentence of the section states, “The
failure of the clerk to serve notice does not affect the validity of the judgment or the
running of the time for appeal except as provided in App. R. 4(A).” Civ.R. 58(B).
Under Civ.R. 5(B) service is completed upon mailing the order to the person’s last
known address by United States mail. Civ.R. 5(B)(2)(c).
       {¶18} Appellant asserts the affidavits attached to the motion to vacate
indicating counsel did not receive the denial of the motion for new trial is
                                                                                   -6-

“circumstantial proof that the clerk did not comply with its duty under Civ.R. 58.”
Appellate Brief. This court finds no merit with that argument.
       {¶19} It is undisputed that the docket contains notations compliant with Civ.R.
58. On July 21, 2015, the trial court entered the order denying the motion for new
trial. The clerk on that same date noted on the docket the entry was sent by regular
mail to Attorney Scott Blass. The address listed on the docket is the address listed
on all court documents. Therefore, despite Appellant’s contention to the contrary, the
record in this instance indicates the clerk complied with Civ.R. 58(B).
       {¶20} Ohio Supreme Court case law indicates the actions taken by the clerk
complied with Civ.R. 58(B). State ex rel. Smith v. Fuerst, 89 Ohio St. 3d 456, 732
N.E.2d 983 (2000). In that case, Smith filed a mandamus action against the clerk of
courts seeking to have the court order the clerk to comply with Civ.R. 58(B). Smith
claimed that although the docket showed he was mailed the order denying him post-
conviction relief, he did not receive the order.     He provided evidence from the
penitentiary where he was housed showing he did not receive any legal mail the
month the notice was mailed. The Ohio Supreme Court explained:

       Fuerst [Clerk of Courts] mailed notice of the October 17, 1996 entry to
       Smith. Under Civ.R. 5(B), service was complete upon mailing. And
       Fuerst noted in the docket that service had been made. Therefore,
       Fuerst complied with his duty to serve the entry on Smith, and
       mandamus will not issue to compel an act that has already been
       performed.

Citation omitted. Id. at 457.
       {¶21} Although Appellant may not have received the mailing, that does not
provide proof the clerk did not comply with Civ.R. 58, especially when the docket
indicates there was compliance. State ex rel. Smith v. Fuerst, 8th Dist. No. 77325,
2000 WL 146531 (Feb. 10, 2000) (“The fact that relator's evidence indicates he may
not have received the notice does not demonstrate that the clerk of court failed to
comply with the duty to send the notice.”).      Appellant fails to acknowledge that
between the clerk placing the judgment in the mail and entering a notation on the
                                                                                      -7-

docket, and Appellant receiving the mail there is another intervening force, the United
States Postal Service.     The clerk’s duty ended upon mailing the judgment and
entering a notation on the record. The rules do not require the clerk to ensure the
mail actually arrives at the party’s place of business or home. Sometimes letters get
lost in the mail and when they do that does not mean the clerk failed to perform its
duty.
        {¶22} Appellant also cites this court to DeFini v. Broadview Hts. for the
proposition that the affidavits from Appellant’s counsel demonstrate the clerk did not
comply with Civ.R. 58(B). 76 Ohio App. 3d 209, 601 N.E.2d 199 (8th Dist.1991). This
court disagrees; the case at hand does not align with DeFini to the extent Appellant
claims. In DeFini, the court of common pleas granted summary judgment on August
28, 1989. Id. at 212. The court's judgment entry was journalized on August 29,
1989. Id. The clerk of courts never entered the judgment into the court's computer
journal until November 24, 1989. Id. A post card notice was allegedly sent out after
the judgment was entered in the court’s computers. Id. That notice was not received
by DeFini until November 28, 1989. Id. DeFini filed a Civ.R. 60(B) motion, which
was granted. Id. Following the reentering of the summary judgment order, DeFini
appealed the trial court’s grant of summary judgment for Broadview Heights and
Broadview Heights filed a cross appeal claiming the common pleas court erred in
granting the motion to vacate.
        {¶23} The appellate court in DeFini discussed App.R. 4, Civ.R 58 and Civ.R
60(B) at length. It held the trial court properly granted the Civ.R. 60(B) motion, but in
making that holding it also acknowledged Civ.R. 60(B) was not needed to preserve
DeFini’s appeal rights; “[O]n the authority of App.R. 4(A), it was not necessary to file
a Civ.R. 60(B) motion. Appellant could have filed his notice of appeal within thirty
days from the date the notice of the trial court's judgment was served on him.” Id. at
214. Thus, in DeFini, Civ.R. 60(B) was not needed to ensure DeFini’s right to appeal
the summary judgment for Broadview Heights; the time to appeal did not begin to run
until actual service since the clerk did not mail the notice within three days pursuant
to Civ.R. 58(B).
                                                                                     -8-

      {¶24} Regardless, DeFini addressed Civ.R. 60(B) and held there was no
abuse of discretion in granting the motion.         However, that case is factually
distinguishable. In finding the motion to vacate was properly granted, the appellate
court noted an affidavit by Linda Graves, an employee of the common pleas’ Central
Scheduling Department. Id. She avowed:

      I escorted Mr. Heffernan [counsel for appellant] to the first floor Clerk's
      Office to determine whether or not a post card notice had been issued
      on that ruling.

      ***

      4. After having checked the computer entries, the microfiche records
      pertaining to post card mailing notices, and the civil post card proof
      sheet, an official record of the Common Pleas Court of Cuyahoga
      County, I determined that no mail service had been issued on that
      ruling.

Id.
      {¶25} In the instant case, there is no affidavit from the clerk indicating notice
was not sent. The docket here indicates notice was sent. Appellant’s affidavits do
not refute the docket like the clerk’s affidavit in DeFini did. As explained above, the
clerk’s job is completed when the notice is mailed and such mailing is noted on the
docket. The clerk does not ensure actually delivery.
      {¶26} Despite those distinctions and language in App.R. 4 and Civ.R. 58(B),
the Ohio Supreme Court has held Civ.R. 60(B) is the proper avenue to attack a
judgment when the claim is a party did not receive notice. Fuerst, 89 Ohio St. 3d at
457. See also Frazier v. Cincinnati School of Med. Massage, 1st Dist. No. C-060359,
2007-Ohio-2390, ¶ 4 (a Civ.R. 60(B) motion is the proper remedy when the clerk
serves notice, but a party claims not to have received it-the motion might well involve
an evidentiary hearing.).   As aforementioned, in Fuerst, Smith filed a mandamus
action against the clerk of courts seeking to have the court order the clerk to re-serve
the notice that he did not receive. Fuerst.   The docket in Fuerst indicated the clerk
                                                                                    -9-

had served the notice in compliance with Civ.R. 58.        Id.   In addition to stating
mandamus does not lie to compel an act already performed, the Ohio Supreme Court
explained, “Smith had adequate remedies at law by a Civ.R. 60(B) motion for relief
from judgment or appeal to raise his claim that he was entitled to additional time to
perfect his appeal from the October 17, 1996 judgment.” Fuerst.          In the Eighth
District Court decision in Fuerst, the court stated the adequate remedy lies through
the use of Civ.R. 60(B)(5) to raise the issue of failing to receive notice of a final
judgment which prevented a timely appeal. State ex rel. Smith v. Fuerst, 8th Dist.
No. 77325, 2000 WL 146531 (Feb. 10, 2000).
      {¶27} Consequently, a party claiming it did not receive notice of the judgment,
even though there was compliance with Civ.R. 58(B), may attack the judgment
through a Civ.R. 60(B) motion.     Appellant’s use of a Civ.R. 60(B) motion in this
instance was permitted.
      {¶28} Since Civ.R. 60(B) is the proper means to attack the July 21, 2015
denial of the motion for new trial, we must now determine whether the three prongs of
Civ.R. 60(B) have been met. As aforementioned, the GTE requirements for a Civ.R.
60(B) are: (1) the movant has a meritorious defense or claim to present if relief is
granted; (2) the movant is entitled to relief under one of the grounds stated in Civ.R.
60(B)(1) through (5); and (3) the motion is made within a reasonable time, and,
where the grounds of relief are Civ.R. 60(B)(1), (2) or (3), not more than one year
after the judgment, order or proceeding was entered or taken.          GTE Automatic
Electric Inc., 47 Ohio St. 2d 146, paragraph two of the syllabus.             All three
requirements must be found before the movant is entitled to relief.
      {¶29} The third requirement, time, is easily met here. The trial court denied
the motion for new trial on July 21, 2015. Appellant’s time to appeal that judgment
and the jury verdict began to run at that point in time. Thus, Appellant’s notice of
appeal was required to be filed by August 20, 2015. Counsel for Appellant avers he
did not find out about the trial court’s order until the online docket was checked on
August 24, 2015. The motion to vacate was filed three days later on August 27,
2015. Thus, the motion was timely.
                                                                                   -10-

      {¶30} The first requirement of Civ.R. 60(B) is a meritorious defense. It has
been explained, a meritorious defense means a defense “going to the merits,
substance, or essentials of the case. * * * Relief from a final judgment should not be
granted unless the party seeking such relief makes at least a prima facie showing
that the ends of justice will be better served by setting the judgment aside. * * *.”
(Citations omitted.) GMAC Mortgage, L.L.C. v. Herring, 189 Ohio App. 3d 200, 2010–
Ohio–3650, 937 N.E.2d 1077, ¶ 32 (2d Dist.).
      {¶31} Here, the motion to vacate asserted the same three arguments set
forth in the new trial motion - the exclusion of live testimony from the expert, the
number of peremptory challenges Appellees were permitted, and the trial court’s
determination that privilege was not waived when Appellees’ witnesses testified to
facts that were only found in a report that was earlier deemed to be privileged and not
accessible to Appellant. Appellees claim there is no merit with these arguments.
      {¶32} Under Civ.R. 60(B), a movant's burden is only to allege a meritorious
defense, not to prove that he will prevail on that defense. Rose Chevrolet, Inc. v.
Adams, 36 Ohio St. 3d 17, 20, 520 N.E.2d 564 (1988). Each of the issues raised are
legal issues, not factual.   If those arguments are deemed meritorious and not
harmless, Appellant would be entitled to a new trial.        Merely alleging them is
adequate to meet a meritorious defense in this instance.
      {¶33} Furthermore, whether Appellant will prevail on those arguments on
appeal is secondary to whether Appellant will be able to exercise the right to appeal.
This is a right that cannot be deprived without due process and may constitute part of
the meritorious defense. The Ohio Supreme Court has explained:

      The hypothesis underlying any requirement of reasonable notice is that
      the right to appeal is a property interest that cannot be denied without
      due process of law. While the United States Supreme Court has long
      held that a “right” to appeal is not found in the Constitution, McKane v.
      Durston (1894), 153 U.S. 684, 14 S. Ct. 913, 38 L. Ed. 867, the court has
      also held that where a state provides a process of appellate review, the
      procedures used must comply with constitutional dictates of due
                                                                                      -11-

      process and equal protection. Griffin v. Illinois (1956), 351 U.S. 12, 18,
      76 S. Ct. 585, 590, 100 L. Ed. 891.

      The Ohio Constitution does not specifically provide for a “right” to
      appeal.    Section 3(B)(1)(f), Article IV of the Constitution provides,
      however, for the establishment of an appellate court system with
      jurisdiction “[i]n any cause on review as may be necessary to its
      complete determination.”6 Further, R.C. 2505.03, at the time relevant
      herein, provided that “[e]very final order, judgment, or decree of a court
      * * * may be reviewed * * * unless otherwise provided by law * * *.” In
      addition, Ohio has adopted Appellate Rules that make every litigant
      entitled to “[a]n appeal as of right * * * by filing a notice of appeal * * *
      within the time allowed * * *.” App.R. 3(A).

      By developing a process of appellate review, states provide litigants
      with a property interest in the right to appeal. Clearly litigants cannot be
      deprived of this right without being granted due process of law.

Atkinson v. Grumman Ohio Corp., 37 Ohio St. 3d 80, 84-85, 523 N.E.2d 851 (1988).
In that opinion, the Court promulgated the following rules:

      A. Within three days of the entry of any final appealable judgment or
      order, the clerk of courts shall serve a notice of the entry in any manner
      provided in Civ.R. 5, upon every party who is not in default for failure to
      appear.

      B. The clerk shall make a notation in the case docket indicating that the
      required service has been made.

      C. Once the clerk has served notice of the entry and entered the
      appropriate notation in the docket, the notice shall be deemed to have
      been served. The failure of any party to receive such notice shall not
      affect the validity of the judgment or the running of the time for appeal.
                                                                                      -12-

Id. at 86.
       {¶34} Although there was compliance with these rules, Civ.R. 60(B) is still
permitted to be used to indicate notice was not received. Fuerst, 89 Ohio St. 3d at
457. Thus, Civ.R. 60(B) can be used as the merit defense in a situation like this,
where the movant is effectively being denied the right to appeal. Consequently, for
those reasons, we conclude the first prong in GTE is met.
       {¶35} The second prong of GTE is one of the grounds stated in Civ.R.
60(B)(1) through (5). In her appellate brief, Appellant claims her ground for relief is
Civ.R. 60(B)(1) - mistake, inadvertence, surprise or excusable neglect.
       {¶36} It is noted, “[t]here is no bright line test for determining whether a party's
reasons for failure to enter an appearance constitute mistake, inadvertence, or
excusable neglect.” LaSalle Natl. Bank v. Mesas, 9th Dist. No. 02CA008028, 2002–
Ohio–6117, ¶ 13. Inadvertence means “[a]n accidental oversight; a result of
carelessness.” Black's Law Dictionary (9th ed.2009). There is no definitive definition
of excusable neglect. However, it has been described in the negative; “the inaction
of a defendant is not ‘excusable neglect’ if it can be labeled as a ‘complete disregard
for the judicial system.’” Kay v. Marc Glassman, Inc., 76 Ohio St. 3d 18, 20, 665
N.E.2d 1102 (1996), quoting GTE Automatic Elec., Inc., 47 Ohio St. 2d at 153. The
determination of whether neglect is excusable or inexcusable takes into consideration
all the surrounding facts and circumstances, and courts should be mindful that cases
should be decided on their merits, rather than procedural grounds. Griffey, 33 Ohio
St.3d at 79–81.
       {¶37} In this instance, part of the mistake, inadvertence or excusable neglect
that Appellant claims occurred was by the clerk of courts. She is asserting the notice
was not mailed (despite the notation indicating otherwise).                The mistake,
inadvertence or excusable neglect contemplated by Civ.R 60(B)(1) is for mistake,
inadvertence or excusable neglect of the party, not the court. Minear v. Palkovic, 7th
Dist. Mahoning No. 09-MA-61, 2009-Ohio-6752, ¶ 21 (mistake or inadvertence);
Genhart v. David, 7th Dist. No. 10 MA 144, 2011-Ohio-6732, ¶ 17 (mistake).
However, Appellant’s argument also includes mistake, excusable neglect or
                                                                                   -13-

inadvertence for not knowing of the judgment and/or failing to timely file a notice of
appeal. Under this reason there is a potential basis for finding that such action, given
these facts, could fall under Civ.R. 60(B)(1). We have done case reviews setting
forth when appellate courts have deemed there to be excusable neglect. WFMJ
Television, Inc. v. AT & T Fed. Systems CSC, 7th Dist. No. 01 CA 69, 2002-Ohio-
3013, ¶ 19. Excusable neglect has been found where a bookkeeper failed to forward
the complaint to the appropriate person. Id. citing Sycamore Messenger, Inc. v.
Cattle Barons, Inc., 31 Ohio App. 3d 196, 509 N.E.2d 977 (1986). Excusable neglect
was found where service was properly made on a corporation but a corporate
employee failed to forward the summons and complaint to the appropriate person;
the president submitted an affidavit stating neither he nor the general manager
received the summons. WFMJ, citing Hopkins v. Quality Chevrolet, Inc., 79 Ohio
App.3d 578, 607 N.E.2d 914 (4th Dist.1992). The Tenth Appellate District has also
found excusable neglect when service is properly obtained on the corporation, but an
employee fails to properly forward the complaint. WFMJ citing Perry v. General
Motors Corp., 113 Ohio App. 3d 318, 680 N.E.2d 1069 (10th Dist.1996).
       {¶38} The facts of this case could be deemed comparable to those situations.
In filing the motion for Civ.R. 60(B), Appellant provided affidavits from two attorneys
indicating the procedure followed after mail is received at the law firm, and both
attorneys avowed they did not receive the notice in the mail. The actions of the
attorneys, if believed, do not show a complete disregard for the judicial system.
Consequently, Civ.R. 60(B)(1) could be applicable if the affidavits from the attorneys
is believed.
       {¶39} Given the facts of this case, the first and third prongs of the GTE test
were clearly met. However, the trial court should have held an evidentiary hearing to
determine whether Civ.R. 60(B)(1) was met, i.e. was the attorneys’ excuse for failing
to file a timely notice of appeal believable. Admittedly, no request for a hearing was
made to the trial court. That said, it has been held, “[w]here a timely filed Civ.R.
60(B) motion alleges operative facts warranting relief, the trial court should grant a
hearing to take evidence and either discredit or verify those facts before ruling on the
                                                                                             -14-

motion.” Waterford Tower Condominium Assn. v. TransAmerica Real Estate Group,
10th Dist. No. 05AP-593, 2006-Ohio-508, ¶ 24. See also, Frazier, 2007-Ohio-2390,
at ¶ 4 (a Civ.R. 60(B) motion is the proper remedy when the clerk serves notice, but a
party claims not to have received it - the motion might well involve an evidentiary
hearing.).   The Tenth Appellate District has further stated, “when a Civ.R. 60(B)
motion, though unsupported by evidentiary materials, sets forth with sufficient
specificity facts that, if true, would justify relief, the trial court abuses its discretion if it
overrules such a motion without sua sponte conducting an evidentiary hearing.”
Waterford Tower Condominium Assn. citing Your Financial Community of Ohio, Inc.
v. Emerick, 123 Ohio App. 3d 601, 608 (10th Dist.1997). We agree with our sister
district and hold, given the facts of this case, the trial court abused its discretion in
failing to sua sponte hold an evidentiary hearing prior to ruling on Appellant’s Civ.R.
60(B) motion.
       {¶40} Therefore, for all of the reasons expressed above, the sole assignment
of error has merit. The trial court’s denial of the Civ.R. 60(B) motion is reversed and
the matter is remanded for an evidentiary hearing.



Waite, J., concurs.

DeGenaro, J., concurs.